United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, DANIEL J. DOFFYN
POST OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1035
Issued: December 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 13, 2020 appellant filed a timely appeal from a March 25, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $6,557.28 because she continued to receive
disability compensation following her return to work for the period November 6, 2019 through
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 25, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

February 1, 2020; and (2) whether OWCP properly determined that appellant was at fault in the
creation of the overpayment, thereby precluding waiver of recovery of the overpayment.
FACTUAL HISTORY
On January 9, 2018 appellant, then a 34-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on December 28, 2017 she suffered a right shoulder sprain when lifting
packages while in the performance of duty. On March 2, 2018 OWCP accepted the claim for right
shoulder sprain. It subsequently expanded acceptance of the claim to include thoracic spine sprain,
right shoulder pain, cervical spine sprain, muscle spasm, weakness, and right shoulder rotator cuff
tear or rupture. OWCP paid appellant wage-loss compensation on the supplemental rolls from
February 24, 2018 through September 14, 2019 and on the periodic rolls commencing
September 15, 2019.
In a letter dated December 6, 2018, OWCP outlined appellant’s entitlement to
compensation benefits. It notified her of her continuing compensation payments and her
responsibility to return to work if she was no longer totally disabled in connection with the
accepted injury. An attached EN1049 form further provided:
“[T]o minimize the possibility of an overpayment of compensation, NOTIFY THIS
OFFICE IMMEDIATELY WHEN YOU GO BACK TO WORK. If you receive
your compensation payments via paper check, the payment shows the period for
which payment is made. If you have worked for any portion of this period, return
the payment to this office, even if you have already advised OWCP that you are
working. For payments sent by electronic funds transfer (EFT), a notification of
the date and amount of payment appears on the statement from your financial
institution. You are expected to monitor your EFT deposits carefully, at least every
2 weeks. If you have worked for any portion of the period for which a deposit was
made, advise OWCP immediately so that the overpayment can be collected.”
(Emphasis in the original.)
An October 30, 2019 telephone call memorandum (Form CA-110) indicated that OWCP
received a voicemail message from appellant that it was unable to access.
In a Form CA-110 dated January 28, 2020, appellant notified OWCP that she had returned
to work, during the second week of November 2019, but she was unsure of the exact date. She
asserted that she had previously informed OWCP that she would be returning to work in an earlier
voicemail message. Appellant stated that the employing establishment had not provided a written
job offer.
In a compensation termination sheet dated January 30, 2020, OWCP noted that appellant
had returned to work on November 6, 2019 and received an overpayment of $6,557.28 for the
period November 6, 2019 through February 1, 2020. For the period November 6 through 9, 2019,
it calculated a net overpayment of $298.28 by taking the gross compensation paid, $334.14, and
subtracting $28.90 for health benefits (HB), $2.14 for basic life insurance (BLI), and $4.82 for
miscellaneous deductions. For the period November 10 through December 7, 2019, OWCP
calculated an overpayment of $2,087.96 by taking the gross compensation paid, $2,339.00, and

2

subtracting $202.30 for HB, $15.00 for BLI, and $33.74 for miscellaneous deductions. For the
period December 8, 2019 through January 4, 2020, it calculated an overpayment of $2,087.96 by
taking the gross compensation paid, $2,339.00, and subtracting $202.30 for HB, $15.00 for BLI,
and $33.74 for miscellaneous deductions. For the period January 5 through February 1, 2020,
OWCP calculated an overpayment of $2,083.08 by taking the gross compensation paid, $2,339.00,
and subtracting $206.34 for HB, $15.00 for BLI, and $34.58 for miscellaneous deductions.
On February 5, 2020 OWCP received notice from the employing establishment that
appellant had returned to work on November 6, 2019.
In a February 19, 2020 preliminary determination, OWCP informed appellant that she
received an overpayment of compensation in the amount of $6,557.28 for the period November 6,
2019 through February 1, 2020, because she had returned to full-time, limited-duty work on
November 6, 2019, but continued to receive wage-loss compensation through February 1, 2020.
It also determined that she was at fault in the creation of the overpayment because she accepted a
payment that she knew or reasonably should have known, was incorrect. OWCP advised appellant
that she could submit evidence challenging the fact or amount of the overpayment, or the finding
of fault, and request waiver of recovery of the overpayment. Additionally, it informed her that,
within 30 days of the date of the letter, she could request a telephone conference, a final decision
based on the written evidence, or a prerecoupment hearing. OWCP requested that appellant
complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation. No response was received.
By decision dated March 25, 2020, OWCP finalized the overpayment of compensation in
the amount of $6,557.28 for the period November 6, 2019 through February 1, 2020. It determined
that appellant was at fault in the creation of the overpayment because she accepted compensation
payments which she knew or should have known were incorrect.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.4
Section 8116(a) of FECA provides that, while an employee is receiving compensation, the
employee may not receive salary, pay, or remuneration of any type from the United States, except

3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

3

in limited specified instances.5 OWCP’s procedures provide that an overpayment of compensation
is created when a claimant returns to work, but continues to receive wage-loss compensation.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,557.28 for the period November 6, 2019 through February 1,
2020 because she continued to receive disability compensation following her return to work.
The evidence of record established that appellant returned to full-time work on
November 6, 2019. However, appellant continued to receive wage-loss compensation for total
disability through February 1, 2020. As noted above, she was not entitled to receive compensation
for total disability after her return to work.7 Therefore, an overpayment of compensation was
created in this case.
In its overpayment determination, OWCP calculated the amount of the overpayment by
taking the amount of total disability compensation received for the period November 6, 2019
through February 1, 2020, $6,557.28, and subtracting for HB, BLI, and miscellaneous deductions.
Appellant has not disputed the fact or amount of the overpayment. Thus, the Board finds that she
received an overpayment of compensation in the amount of $6,557.28 during the above-noted
period.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) provides that adjustment or recovery by the United States may not be made
when incorrect payment has been made to an individual who is without fault and when adjustment
or recovery would defeat the purpose of this subchapter or would be against equity and good
conscience.9 A claimant who is at fault in the creation of the overpayment is not entitled to
waiver.10
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is at fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; (2) failed to furnish information which the
individual knew or should have known to be material; or (3) with respect to the overpaid individual

5

Id. at § 8116(a).

6

L.T., Docket No. 19-1389 (issued March 27, 2020); B.H., Docket No. 09-0292 (issued September 1, 2009);
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment, Chapter
6.300.4(g) (September 2018).
7

Supra notes 5 and 6.

8

K.P., Docket No. 19-1151 (issued March 18, 2020).

9

5 U.S.C. § 8129(b).

10

M.C., Docket No. 19-1263 (issued March 5, 2020); Gregg B. Manston, 45 ECAB 344, 354 (1994).

4

only, accepted a payment which the individual knew or should have been expected to know was
incorrect.11
The Board has held that an employee who receives wage-loss compensation payments from
OWCP in the form of a direct deposit may not be at fault the first time incorrect funds are deposited
into his or her account, as the acceptance of the resulting overpayment lacks the requisite
knowledge.12 The Board has also held in cases involving a series of incorrect payments, where
the requisite knowledge is established by a letter or telephone call from OWCP, or simply with the
passage of time and a greater opportunity for discovery, the claimant will be at fault for accepting
the payments subsequently deposited.13 Previous cases have held that receiving one erroneous
direct deposit payment does not necessarily create the requisite knowledge to find that a claimant
was at fault in the creation of the overpayment.14
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.15
ANALYSIS -- ISSUE 2
The Board finds that appellant was without fault in the creation of the overpayment for the
period November 6 through 9, 2019, and that she was at fault in the creation of the overpayment
for the period November 10, 2019 through February 1, 2020.
OWCP paid appellant compensation by direct deposit every 28 days. Appellant returned
to work on November 6, 2019. The first direct deposit she received after her return to work was
made on November 9, 2019. There is no documentation or other evidence to demonstrate that
appellant had clear knowledge at the time the bank received the November 9, 2019 direct deposit
that the payment was incorrect.16 The Board thus finds that she was without fault in accepting the
initial direct deposit covering the period of the overpayment from November 6 through 9, 2019.

11

20 C.F.R. § 10.433(a).

12

C.H., Docket No. 19-1470 (issued January 24, 2020); Tammy Craven, 57 ECAB 689 (2006).

13

Id.

14

K.K., Docket No. 19-0978 (issued October 21, 2019); D.B., Docket No. 16-0258 (issued February 1,
2016); W.P., 59 ECAB 514 (2008).
15

20 C.F.R. § 10.433(b); see also L.T., supra note 6.

16

See K.K., supra note 14; K.E., Docket No. 19-0978 (issued October 25, 2018).

5

The Board further finds that appellant was at fault in the creation of the overpayment for
the remaining direct deposit payments for the period November 10, 2019 through
February 1, 2020.17
In a December 6, 2018 letter, OWCP notified appellant that to avoid an overpayment of
compensation, she was to immediately notify it of her return to work. Appellant was required to
reimburse OWCP for compensation paid during a period in which she worked. Although OWCP
may have been negligent in making incorrect payments, this does not excuse a claimant from
accepting payments he or she knew or should have known to be incorrect.18 In cases involving a
series of incorrect payments, where the requisite knowledge is established by documentation from
OWCP or simply with the passage of time and opportunity for discovery, a claimant will be at
fault for accepting the payments subsequently deposited. By the time of the second payment,
appellant should have known that she was not entitled to the same amount of wage-loss
compensation as she had received prior to her return to work on November 6, 2019.19 After her
receipt of the first direct deposit following her return to work, she was on notice that OWCP began
to make payments to her in error and knew or should have known that she was not entitled to the
benefits of the subsequent direct deposits.
The Board therefore finds that this case is not in posture for decision regarding the issue of
waiver of recovery of the overpayment for the period November 6 through 9, 2019. The Board
will set aside the March 25, 2020 decision regarding the issue of fault for that period and remand
the case to OWCP to determine whether appellant is entitled to waiver of recovery of the
overpayment covering the period November 6 through 9, 2019.20
The Board further finds that appellant was at fault in the creation of the overpayment
resulting for the remaining direct deposit payments for the period November 10, 2019 through
February 1, 2020.21
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,557.28 for the period November 6, 2019 through February 1,
2020 because she continued to receive disability compensation following her return to work. The
Board further finds that she was without fault in the creation of the overpayment for the period
November 6 through 9, 2019, and that she was at fault in the creation of the overpayment for the
period November 10, 2019 through February 1, 2020. The case will be remanded to OWCP to
consider waiver of recovery of the overpayment for the period November 6 through 9, 2019.
17

See K.P., supra note 8; D.W., Docket No. 15-0229 (issued April 17, 2014).

18
L.T., supra note 6; P.B., Docket No. 19-0329 (issued December 31, 2019); C.G., Docket No. 15-0701 (issued
December 9, 2015).
19

Id.

20

L.T., supra note 6; K.K., supra note 14.

21

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: December 1, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

